Citation Nr: 0331783	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to serviced connection for residuals of a back 
injury. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jay Som, Law Clerk 




REMAND

The veteran had active service from November 1960 to May 1961 
and from October 1961 to August 1962 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was promulgated that redefined 
the obligations of VA with respect to the duty to notify and 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required to ensure due process.  Also 
the Board determines that additional evidentiary development 
is required.

Accordingly, this case is REMANDED for the following:

1. Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5103 and 5103A, and any other 
applicable legal precedent.  

2.  Obtain the clinical records for 
inpatient treatment of a back injury at 
the U.S. Army Hospital at Fort Bragg, 
North Carolina, from October 1961 to 
August 1962. 

3.  Ask the veteran for the time period 
he was treated for a dislocated vertebra 
at the Quincy City Hospital in Quincy, 
Massachusetts, and obtain any records he 
identifies.  

4.  Ask the veteran to clarify the name 
of the physician (Dr. Manilas?), who 
treated him for back condition in 1961 or 
1962 in Fall River, Massachusetts, as 
described in the June 1962 report of 
medical history prior to his release from 
service, and obtain any records he 
identifies. 

5.  If additional evidence is received, 
determine whether a medical examination 
or medical opinion is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4). 

6.  After the above development has been 
completed, review all the evidence of 
record and adjudicate the claim.  If the 
benefit sought is denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





